Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
3.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,580,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader and anticipated by the granted parent species claims as shown below.

U.S. Pat. No. 10,580,259
U.S. Pat. Pub. No. 16/803,421
    1. A gaming system, comprising: 

a gaming machine; 

a processor in electronic communication with the gaming machine; and 

a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 

receiving, by the processor, an input signal comprising a wagering value; 

monitoring, by the processor, live sporting events for a predetermined time; 

detecting, by the processor, a first sporting event outcome of a plurality of sporting event outcomes occurring during the live sporting events, wherein the first sporting event outcome corresponds to a first prize value; 



comparing, by the processor, a first detection time of the first sporting event outcome and a second detection time of the second sporting event outcome; 

retrieving, by the processor, the first prize value or the second prize value based on whether the first detection time or the second detection time occurred first; 

comparing, by the processor, the first prize value to the second prize value to determine the higher value, in response to the first detection time being equal to the second detection time; and 



retrieving, by the processor, the first prize value or the second prize value based on the comparison. 



    2. The gaming system of claim 1, further comprising: 

retrieving, by the processor, pay table symbols corresponding to the detected sporting event outcome; and 



displaying, by the processor, the pay table symbols on an interface of the gaming machine. 


    3. The gaming system of claim 1, further comprising 

calculating, by the processor, a prize payout based on the wagering value and the prize value. 



 







   4. The gaming system of claim 1, wherein the live sporting events comprise at least one of American football, archery, badminton, baseball, basketball, bowling, boxing, cricket, cue sports, darts, fishing, golf, handball, hockey, ice-based sports, jai alai, lacrosse, mixed martial arts, polo, racing, rugby, soccer, softball, table tennis, tennis, water-based sports, wrestling, or volleyball. 










































5. A gaming system, comprising: 

a gaming machine; 



receiving, by the processor, a gaming machine activation event comprising a wagering value; 

detecting, by the processor, a first sporting event outcome of a plurality of sporting event outcomes occurring during the live sporting events, wherein the first sporting event outcome corresponds to a first prize value; 





detecting, by the processor, a second sporting event outcome of the plurality of sporting event outcomes occurring during the live sporting events, wherein the second sporting event outcome corresponds to a second prize value; 






comparing, by the processor, a first detection time of the first sporting event outcome and a second detection time of the second sporting event outcome; 



retrieving, by the processor, the first prize value or the second prize value based on whether the first prize value or the second prize value occurred first, wherein the first prize value and the second prize value are each calculated based on a big data analysis of a probable occurrence of the first sporting event outcome, for the first prize value, and the second sporting event outcome, for the second prize value, in previously completed sporting events; comparing, by the processor, the first prize value to the second prize value to determine the higher value, in response to the first detection time being equal to the second detection time; and 

retrieving, by the processor, the prize value or the second prize value based on the comparison.


6. The gaming system of claim 5, wherein the sporting event outcome is detected by monitoring the live sporting events for a predetermined time based on the plurality of sporting event outcomes. 
7. The gaming system of claim 5, wherein the sporting event outcome is detected by receiving a presorted series of detected sporting event outcomes occurring during the live sporting events. 
8. The gaming system of claim 5, further comprising: 
retrieving, by the processor, pay table symbols corresponding to the detected sporting event outcome; and 
displaying, by the processor, the pay table symbols on an interface of the gaming machine. 

9. The gaming system of claim 5, further comprising calculating, by the processor, a prize payout based on the wagering value and the prize value. 



a gaming machine; 

a processor in electronic communication with the gaming machine; and 

a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 

receiving, by the processor, an input signal comprising a wagering value; 





detecting, by the processor, a first sporting event outcome of a plurality of sporting event outcomes occurring during at least one sporting event, wherein the first sporting event outcome corresponds to a first prize value; 



See Claim 4 below.









comparing, by the processor, the first prize value to the second prize value to determine the higher value in response to a first detection time of the first sporting event outcome being equal to a second detection time of the second sporting event outcome; and 

retrieving, by the processor, the first prize value or the second prize value based on the comparison.



2. The gaming system of claim 1, further comprising: 

retrieving, by the processor, pay table symbols corresponding to the detected first sporting event outcome or the detected second sporting event outcome based on the comparison of the first prize value to the second prize value; and

displaying, by the processor, the pay table symbols on an interface of the gaming machine.


3. The gaming system of claim 1, further comprising 

calculating, by the processor, a prize payout based on the wagering value and the retrieved first prize value or the retrieved second prize value based on the comparison.

4. The gaming system of claim 1, further comprising comparing, by the processor, the first detection time and the second detection time, wherein the first prize value or the second prize value is retrieved based on whether the first detection time or the second detection time occurred first.

5. The gaming system of claim 1, wherein the at least one sporting event comprises at least one of American football, archery, badminton, baseball, basketball, bowling, boxing, climbing, cricket, cue sports, darts, fishing, golf, handball, hockey, ice-based sports, jai alai, lacrosse, mixed martial arts, polo, racing, rugby, skateboarding, soccer, softball, table tennis, tennis, water-based sports, wrestling, or volleyball.


Claim 6 is the associated method claim to the above apparatus claim.

Claims 7, 8, 9 are the associated method step of Applicant’s Claim 5 of bid data analysis and probability of occurrence and prize value determination and game payouts.

Claims 10 and 11 recite paytables associated with game outcomes and wherein paytables of the plurality of sporting event outcomes, the probable occurrence, the pay table symbol, or the prize value on a gaming machine are stored on the gaming machine.

Applicant is directed to the teachings of U.S. Pat. No. 5,984,779 wherein wagering systems and methods are known to as in Claim 8 step d to recite local storing of paytables, the paytables  associated with the gaming events of Fig. 6 and 9.


Claim 12 is associated with Applicant’s Claim 3.

12. The method of claim 6, further comprising calculating, by the processor, a prize payout based on the wagering value and the retrieved first prize value or the retrieved second prize value based on the comparison.

Claim 13 is associated with Applicant’s Claim 1.

13. The method of claim 6, further comprising comparing, by the processor, the first detection time and the second detection time, wherein the first prize value or the second prize value is retrieved based on whether the first detection time or the second detection time occurred first.


Claim 14 is associated with Applicant’s Claim 4.

14. The method of claim 6, wherein the at least one sporting event comprises at least one of 


15. A gaming system, comprising: 

a gaming machine; 

a processor in electronic communication with the gaming machine; and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the processor to perform operations comprising: 

receiving, by the processor, a gaming machine activation event comprising a wagering value; 

detecting, by the processor, a first sporting event outcome of a plurality of sporting event outcomes occurring during a sporting event, wherein the first sporting event outcome corresponds to a first prize value 

that is calculated based on a big data analysis of a probable occurrence of the first sporting event outcome in previously completed sporting events; 

detecting, by the processor, a second sporting event outcome of the plurality of sporting event outcomes occurring during the sporting event, wherein the second sporting event outcome corresponds to a second prize value 

that is calculated based on the big data analysis of a probable occurrence of the second sporting event outcome in previously completed sporting events; 

comparing, by the processor, the first prize value to the second prize value to determine the higher value in response to a first detection time of the first sporting event outcome being equal to a second detection time of the second sporting event outcome; 
















retrieving, by the processor, the first prize value or the second prize value based on the comparison.



16. The gaming system of claim 15, wherein the sporting event outcome is detected by monitoring the live sporting events for a predetermined time based on the plurality of sporting event outcomes.

17. The gaming system of claim 15, wherein the sporting event outcome is detected by receiving a presorted series of detected sporting event outcomes occurring during the sporting event.


18. The gaming system of claim 15, further comprising: 

retrieving, by the processor, pay table symbols corresponding to the first detected sporting event outcome or the detected second sporting event outcome based on the comparison of the first prize value and the second prize value; and 

displaying, by the processor, the pay table symbols on an interface of the gaming machine. 


19. The gaming system of claim 15, further comprising calculating, by the processor, a prize payout based on the wagering value and the retrieved first prize value or the retrieved second prize value.

Claim 20 is associated with Applicant’s Claim 5.

20. The gaming system of claim 15, further comprising comparing, by the processor, the first detection time and the second detection time, wherein the first prize value or the second prize value is retrieved based on whether the first detection time or the second detection time occurred first.



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is in the Notice of References Cited.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul A. D’Agostino whose telephone number is (571) 270-1992.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL A D'AGOSTINO/Primary Examiner, Art Unit 3715